Citation Nr: 0434011	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  97-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine with disc disease at L4/5 and S1, currently 
assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1966 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1996, which increased the evaluation assigned to 
the veteran's service-connected low back disability from 10 
percent to 20 percent.  Subsequently, in a rating decision 
dated in April 1997, the evaluation was increased to 40 
percent.  However, as 40 percent is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  

In April 2003, the veteran submitted a copy of a Social 
Security Administration (SSA) decision, dated in February 
2003, which granted the veteran's claim for disability 
benefits under that program.  In response, in May 2003, the 
RO sent the veteran a letter, requesting that he clarify 
whether he wished to file a claim for a total disability 
rating based on individual unemployability (TDIU) rating, and 
informing him of the evidence needed to substantiate such a 
claim.  To date, no response has been received from the 
veteran, and that issue is not before the Board.  See 
38 C.F.R. §§ 3.155, 3.159 (2004).  


FINDINGS OF FACT

1.  Arthritis of the lumbar spine with disc disease at L4/5 
and S1 is manifested by limitation of motion, tenderness, and 
occasional, but not persistent or pronounced, symptoms of 
characteristic pain and muscle spasm, diminished ankle jerk, 
or radiation of pain into the lower extremities, without 
objective evidence of significant sciatic neuropathy.  

2.  The veteran's arthritis of the lumbar spine with disc 
disease at L4/5 and S1 is manifested by limitation of motion, 
without ankylosis, incapacitating episodes, or demonstrable, 
objective manifestations of sciatic nerve impairment.  

3.  Arthritis of the lumbar spine with disc disease at L4/5 
and S1 does not present an exceptional or unusual disability 
picture, such as marked interference with employment or 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
arthritis of the lumbar spine with disc disease at L4/5 and 
S1 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (2002 and 
2003), 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in February 
2004, the appellant was informed of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations in obtaining different types of evidence.  He was 
also requested to notify the RO if there was any other 
evidence or information that he thought would support his 
claim.  The November 1996 and April 1997 rating decision 
notifications, the March 1997 statement of the case, and 
supplemental statements of the case dated in April 1997, 
April 1999, October 1999, July 2001, January 2003, June 2003, 
and April 2004 also provided information regarding the 
evidence necessary to substantiate his claim, the pertinent 
law and regulations, and the reasons his claim was denied.  
The Board acknowledges that the letter specifically informing 
the veteran of the VCAA was sent to the veteran after the 
RO's November 1996 decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed - by the time the VCAA was enacted.  Where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  Id.  As 
the veteran has been provided with proper subsequent notice 
and procedure, the Board finds that the appellant was not 
prejudiced by the timing of the Section 5103(a) notice in 
this instance, and that VA has satisfied the Section 5103(a) 
notice requirements.  See Pelegrini; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The request to notify the RO if there was 
any other evidence or information that he thought would 
support his claim in the February 2004 letter satisfies the 
requirement that he be told to submit all pertinent evidence 
in his possession.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159; Pelegrini.   

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, including 
Social Security Administration (SSA) records, and VA and 
private medical records.  He appeared at an RO hearing in 
April 1997.  VA examinations were conducted in June 1996, 
April 2001, December 2002, and March 2004.  There is no 
reasonable possibility that any further development of the 
evidence would assist the appellant in substantiating the 
claim.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating for Low Back Disability

A.  Schedular

The veteran had active service from August 1966 to February 
1987.  His original claim for service connection for a low 
back disability was received in March 1987.  Following a VA 
examination in April 1987, which did not show any functional 
limitation, but which showed degenerative changes on X-rays, 
the veteran was granted service connection for arthritis of 
the lumbar spine, evaluated 10 percent disabling, in a June 
1987 rating decision.  In April 1996, he filed a claim for an 
increased rating, which has resulted in the current appeal.

The veteran's voluminous claims files contain VA and private 
medical records dated from 1989 to 2004.  Extensive records 
of treatment and evaluations show that the veteran has been 
treated regularly for low back problems since an on-the-job 
injury in August 1995.  Treatment modalities have consisted 
of physical therapy, medication, epidural pain block 
injections, medication, analgesic patches, and intradiscal 
electrothermal annuplasty.  In addition, he has undergone 
numerous evaluations, for diagnostic purposes, and in 
connection with various disability claims, including his 
claim for an increased rating, currently before the Board.  
Although he initially returned to his job as a heating and 
air-conditioning technician, subsequently, in January 1999, 
he was reassigned to a more sedentary position, as a file 
clerk, and in September 2000, he was terminated from his job.  
Throughout, since the 1995 accident, the veteran has 
complained of severe low back pain, with radiation of pain 
and/or numbness into one or both lower extremities, which he 
states severely limits all of his activities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Under the old criteria, in effect prior to September 23, 
2002, moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion would not be warranted.  
VAOPGCPREC 36-97 (Dec. 1997).  

The criteria pertaining to the evaluation of intervertebral 
disc syndrome, alone, were revised effective September 23, 
2002 (67 Fed. Reg. 54345-54349 (2002)), followed by a 
revision of the entire section of the rating schedule 
pertaining to disabilities of the spine effective September 
26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  The 2003 
revisions did not result in any substantive changes from the 
2002 revisions for the evaluation of intervertebral disc 
syndrome, although the number of the Diagnostic Code was 
changed from 5293 to 5243.  Under the new criteria, 
intervertebral disc syndrome is rated based on separate 
manifestations, combined under 38 C.F.R. § 4.25, or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.  

The revised regulations include a general rating formula for 
diseases and injuries of the spine.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height, warrants a 10 percent rating.  For 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  For forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine, a 40 percent 
rating is warranted.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2004).


When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

The veteran has limitation of motion in the lumbar spine, 
with forward flexion ranging from 30 degrees on a May 2001 VA 
examination to 62 degrees on a VA examination in December 
2002.  Ankylosis (favorable or unfavorable) has not been 
demonstrated, and the maximum rating provided, under either 
the new or old criteria, based on limitation of motion, is 40 
percent.  Therefore, the specific range of motion findings 
will not be further discussed.  In this regard, the reported 
range of motion studies noted that pain began at the end 
range of motion, and there is no additional limitation of 
motion due to pain to be considered.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995).

The medical records show that a VA X-ray of the lumbosacral 
spine in August 1995, taken shortly after the injury, 
disclosed anterior osteophytes on the L-3 and L-4 vertebrae; 
no disc space narrowing; facet joint degenerative changes at 
L5-S1; and no evidence of fracture.

The veteran was treated by M. Cloyd, M.D., from August 1995 
to April 1996, reporting that he had fallen four to five feet 
from a ladder at work.  He had a previous history of lower 
back pain, and said he had had periodic problems with lower 
back pain since service.  Dr. Cloyd's records note that after 
the recent injury, the veteran remained symptomatic, and in 
September 1995, magnetic resonance imaging (MRI) was 
performed, which showed facet joint arthritis on the left 
side at L4/5 and L5/S1, with a bulging intervertebral disc at 
the same levels.  Two epidural blocks were administered in 
October 1995, but each only provided short term relief.  Dr. 
Cloyd felt that the veteran's previous degenerative joint 
disease was aggravated by the fall, but he did not feel the 
fall was solely responsible for the veteran's symptoms.

Nevertheless, the veteran was subsequently awarded Worker's 
Compensation for the injury, and all later records have dated 
the onset of the veteran's symptoms to the post-service on-
the-job injury.  However, in assessing the veteran's 
condition for this decision, the Board has considered all 
symptoms associated with the total lumbosacral disability 
picture.

Private and VA records dated from May 1996 to July 1996 show 
a private evaluation in May 1996, and a VA examination in 
June 1996.  On both examinations, the veteran complained of 
back pain since his 1995 injury which radiated to his left 
lower extremities.  He was still able to work at his job as a 
heating and air-conditioning technician, and had only missed 
approximately 1-2 weeks of work since his initial injury the 
previous August.  

The report of the May 1996 private examination notes that, on 
pain drawing, the veteran reported a dull ache over his left 
paralumbar musculature with radiation into the left gluteal 
area. He also reported pins and needles of the left 
paralumbar musculature with radiation of numbness down the 
back of the leg to the calf area.  He had palpable tenderness 
over his left lateral paralumbar musculature with no muscle 
spasm.  Tenderness to palpation in the lower back was also 
noted on the June 1996 examination.  Sensation was also noted 
to be intact on both examinations.  

However, in May 1996, reflexes were 1 at both knees and 2 at 
both ankles, while on the June 1996 examination, "more 
absent" reflexes in the lower extremities were noted.  
Similarly, straight leg raising was negative in May 1996, but 
in June 1996, he had a positive straight leg raising test, 
especially on the left, where he reportedly developed pain 
and spasms at 30 degrees.  He had no spasms on the May 1996 
examination.  

In early June 1996, between these two examinations, he was 
seen in a VA Primary Care clinic, at which time he complained 
of left hip pain, for which he was followed by a local 
orthopedist and therapist, and had no other complaints.  

Electromyogram and nerve conduction studies conducted at the 
recommendation of the VA examiner in July 1996 were normal.  

In August 1996, the veteran underwent a neurological 
evaluation by C. Clark, M.D.  Motor and sensory examinations 
were normal in both legs.  Reflexes were absent at the knees, 
and 1+ at the ankles bilaterally.  Straight leg raising 
produced mild back and hip discomfort on the left at about 45 
degrees.  The impression was lumbar radiculopathy.  A 
computerized tomography (CT) scan with myelogram in September 
1996 disclosed a bulging disc and mild stenosis at L3-4 and 
L4-5, without herniation.  

In October 1996, the veteran was evaluated by M. Hammer, 
M.D., for low back and left hip pain, which had persisted 
since an injury a year earlier, despite extensive physical 
therapy, and numerous epidural steroid and facet blocks.  On 
examination, deep tendon reflexes were diminished on the left 
side.  Muscle strength and sensory testing were normal.  
Straight leg raising was negative.  All lumbar disc and 
lumbar facet provocative maneuvers were normal.  Dynamic 
motion palpation tests were normal.  The impression was low 
back and hip pain, most likely secondary to either L5-S1 disc 
facet or left SI joint/hip pain or dysfunction.  

Subsequent records show the veteran's treatment by Dr. Hammer 
in a pain treatment center.  On an evaluation in September 
1998, deep tendon reflexes were normal bilaterally.  Muscle 
strength and sensory testing were normal.  However, he had a 
slight antalgic gait favoring the right leg, and lumbar 
provocative maneuvers were suspicious of lumbar internal disc 
disruption.  Accordingly, lumbar discograms and a CT scan 
were conducted, which disclosed lumbar internal disc 
disruption of L5-S1.  In December 1998, he underwent 
intradiscal electrothermal annuplasty with discogram, L5-S1.  

In July 2000, the veteran was evaluated by Z. Hrynkiew, M.D.  
On examination, the veteran appeared in moderate distress due 
to pain, and he walked with a limp.  He was tender to 
palpation over L5-S1 in the right SI joint.  Flexion of the 
lumbar spine was painful.  There was some weakness in the 
quadriceps of the left leg and the quadriceps and hamstrings 
of the right leg.  A neurological examination disclosed a 
diminished knee jerk bilaterally.  Straight leg raising was 
positive on the right at 15 degrees.  A lumbar myelogram and 
CT scan conducted in August 2000 disclosed prominent annular 
bulge and severe facet joint degenerative change, without 
herniation, at L4-5 and L5-S1.  According to an addendum 
dated in December 2000, the diagnosis was chronic pain 
syndrome with facet arthropathy, and the doctor could not 
determine whether it was causally related to the earlier 
employment injury.

In April 2001, a VA examination was conducted.  On 
examination, the veteran had pain and limited straight leg 
raising, diminished knee reflexes, and difficulty walking on 
toes and heels.  He walked with short, slow short steps.  
However, a neurological consult, while disclosing stocking 
glove distribution for pain and vibration in both lower 
extremities, also noted that there was no muscle weakness in 
the legs or feet, and no radicular neurological signs related 
to the spine injury.   

In April 2002, he underwent a disability determination 
examination, which revealed that he walked with a slight 
forward bend to the body and a little stiffly.  On 
examination, straight leg raising was to 35 degrees 
bilaterally.  The back was straight and nontender.  Deep 
tendon reflexes were 0.  The pertinent diagnosis was low back 
pain.  

A functional capacity assessment in June 2002 noted that the 
veteran reported chronic low back pain since work-related 
injury in 1995 and several on-the-job reinjuries in 1996-
1998.  On examination, he walked with a slight limp.  He 
could bend forward and touch the toes.  He had positive 
straight leg raising with a non-neuro-anatomic distribution.  
It was noted that the veteran had longstanding complaints of 
low back pain, but that review of extensive longitudinal 
medical records from multiple physicians did not document 
significant objective neuro-anatomic physical findings.  
Restrictions of activities were thought to be inconsistent 
with objective longitudinal records and only partially 
credible. 

According to Dr. Hammer's records, in November 2002, the 
veteran had tenderness to palpation over the lumbar spine, 
negative straight leg raise, and good flexion and extension.  

A VA examination was conducted in December 2002.  The veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  He complained of flare-ups with sudden 
movements.  He did not currently use a brace.  There was 
objective evidence of painful motion, spasm, weakness, and 
tenderness.  He had an awkward gait, flexed forward to 8 
degrees.  Deep tendon reflexes were 2+ active and equal.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with loss of function due to pain.  X-rays disclosed 
moderate discogenic and facet degenerative disease of the 
lumbar spine.  

Records from the SSA show that by a decision dated in 
February 2003, the veteran was determined to be disabled, for 
the purposes of SSA, due to chronic low back pain secondary 
to lumbar radiculitis, degenerative disc disease; and 
depression, which prevented him from working at more than a 
sedentary level of activity.  In the decision, it was noted 
that the veteran had fallen and injured his back on the job 
in August 1995, and had been under conservative treatment 
since that time.  The extensive medical record compiled in 
connection with that decision was also received, and includes 
nearly all of the above-described evidence, except the 
December 2002 VA examination.  

In March 2004, a VA examination was conducted, at which time 
the veteran said that he had no additional functional 
impairment during flare-up, or difficulty walking.  He said 
he no longer used a brace.  On examination, his gait was good 
although he took very small steps.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  There was evidence of painful motion, spasm, and 
weakness as he got out of a chair.  Deep tendon reflexes at 
the knee were 1+, active and equal.  He had not had any 
incapacitating episodes during the past 12 months.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine, with loss of function due to pain.  

As indicated above, the veteran is in receipt of a 40 percent 
rating for his service-connected low back disability, and he 
does not have ankylosis.  Thus, in order for a higher rating 
under the old criteria, the veteran's symptoms must more 
closely approximate pronounced intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5286-5295 (2002).  
Under the new criteria, a rating higher than 40 percent 
requires separate compensably ratable manifestations, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  

Overall, the evidence does not show signs appropriate to the 
site of the diseased disc, which can be characterized as more 
than severe, under the old criteria.  Objective studies have 
not disclosed symptoms in accordance with the level of 
complaints; significantly, he does not have a herniated disc.  
Moreover, when symptoms have been shown, they have not been 
shown to be present with such consistency as to suggest there 
is little intermittent relief.  Functional impairment caused 
by factors such as pain on motion, weakened movement, excess 
fatigability, lost endurance, swelling or incoordination, has 
been considered in the level of symptomatology, and there is 
no additional functional impairment supported by "adequate 
pathology."  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet.App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 
(1996).  Hence, under the old criteria, the evidence 
establishes that the manifestations more closely approximate 
the criteria for a 40 percent rating, rather than a higher, 
60 percent rating.  See 38 C.F.R. § 4.7 (2004).  

As noted above, the new criteria rate based on separate 
compensably ratable manifestations, or incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  The new 
rating criteria are only applicable since their effective 
date of September 23, 2002, and only if more favorable to the 
veteran.  VAOPGCPREC 3-2000.  

For incapacitating episodes, the currently assigned 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; for a higher, 60 percent rating, 
the total duration of the episodes should be at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).  However, the evidence does not show that 
the veteran has had incapacitating episodes since September 
2002, and the VA examination in March 2004 specifically noted 
that he had not had any incapacitating episodes during the 
past 12 months.  Since he does not meet the criteria even for 
his current rating under this alternative, rating based on 
incapacitating episodes would be less favorable to the 
veteran.  

With respect to whether there are separately compensable 
manifestations, the veteran contends that he has radiation of 
pain and numbness into the lower extremities.  Disability of 
the sciatic nerve (or neuritis or neuralgia) is rated 10 
percent when there is evidence of mild incomplete paralysis; 
20 percent with moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree. The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral the rating should include the 
application of the bilateral factor.  

Records have not confirmed objective evidence of sciatic 
nerve impairment involving either lower extremity, such that 
a separate compensable rating is warranted.  In this regard, 
although the veteran has been shown to have a bulging disc, 
no studies have disclosed an actual herniated disc.  Although 
an April 2002 examination found straight leg raising positive 
at 35 degrees bilaterally, and deep tendon reflexes to be 0, 
a functional capacity assessment in June 2002 noted that the 
positive straight leg raising did not have an anatomic 
distribution.  In addition, the veteran had a negative 
straight leg raise in November 2002, according to Dr. Hammer.  
Deep tendon reflexes were 2+ active and equal on the VA 
examination in December 2002.  On the March 2004 VA 
examination, deep tendon reflexes at the knees were normal.  
He took very small steps, but his gait was good, and the 
positive symptoms were confined to the low back itself.  
Thus, the weight of the evidence establishes that the veteran 
does not have characteristic symptoms of sciatic neuropathy 
warranting a compensable rating.  Additionally, no other 
symptoms, such as bowel or bladder dysfunction have been 
reported; thus, there is no other potential compensable 
rating applicable.  

Thus, the veteran's disability does not more closely 
approximate the criteria for a higher rating under the old 
criteria, or, since September 23, 2002, under the new 
criteria.  The preponderance of the evidence is against the 
claim for an increased rating for arthritis of the lumbar 
spine with disc disease at L4/5 and S1, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Extraschedular 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2004).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's low back disability, but the evidence of record 
does not show such manifestations.

Second, the evidence does not present an exceptional or 
unusual disability picture that markedly interferes with 
employment as to render impractical the application of the 
regular schedular standards.  Although he is currently in 
receipt of SSA disability benefits, based on a finding that 
he can only engage in sedentary employment, he worked full-
time as a heating and air-conditioning technician until 
January 1999, when he was reassigned to a more sedentary 
full-time position, as a file clerk.  Although he was 
eventually terminated from this position in September 2000, 
the comprehensive medical records do not show an increase in 
the overall severity of his low back disability.  In this 
regard, although his subjective complaints of pain have 
persisted, his bulging discs have not herniated, and a 
longitudinal review of the evidence since the 1995 injury 
shows symptoms that have tended to fluctuate within a range, 
rather than a progression in severity.  Objective symptoms 
have been largely stable, within a range.  His loss of 
employment has not been ascribed solely to his service-
connected back disability.  Likewise, he has not required 
frequent hospitalization for this disability, and what 
hospitalizations have occurred have been short-term, lasting 
at most overnight.  Thus, the evidence does not show that the 
veteran's service-connected low back disability presents such 
an exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that referral for extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.




ORDER

A rating in excess of 40 percent for arthritis of the lumbar 
spine with disc disease at L4/5 and S1 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



